In a proceeding pursuant to article 6 of the Family Court Act to permanently terminate parental custody by reason of permanent neglect, the petitioner, Catholic Guardian Society of the Diocese of Brooklyn, appeals from an order of the Family Court, Kings County, dated July 30, 1975, which, after a hearing, inter alia, dismissed the petition. Order reversed, on the law and the facts, without costs or disbursements, and petition granted. The record indicates that the petitioner did indeed make "diligent efforts to encourage and strengthen the parental relationship” (see Family Ct Act, § 614, subd 1, par [c]). Special arrangements for parental visiting were made and, by respondent’s own admission, concrete suggestions for support, so as to permit discharge of the child to the natural mother’s custody, were made on numerous occasions. While it is possible that the petitioner could have done more in order to satisfy the most searching mind, we must not become enmeshed in an analysis of the niceties of the precise degree of required diligence of effort, where to do so would jeopardize the welfare of the child (see Matter of Ray A. M., 48 AD2d 161, affd 37 NY2d 619). We find that petitioner met its burden of proof in all respects (see Family Ct Act, §§ 611,'614; Matter of Jones, 59 Misc 2d 69, 73; Matter of Stephen B., 60 Misc 2d 662, 668); accordingly, the petition should have been granted. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.